t c summary opinion united_states tax_court marc robert gittens sr petitioner v commissioner of internal revenue respondent docket no 28121-09s filed date marc robert gittens sr pro_se steven n balahtsis for respondent swift judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined an dollar_figure deficiency in petitioner’s federal_income_tax after settlement of a number of adjustments we must decide whether petitioner can deduct dollar_figure in claimed business_expenses under sec_162 and dollar_figure in claimed tuition expenses under sec_222 background at the time his petition was filed petitioner resided in new york during petitioner was employed full time for tanenbaum harber co inc tanenbaum as a building facility manager and part time for pan american investigation services pan american as a security guard petitioner earned from tanenbaum total wages of dollar_figure and from pan american total wages of dollar_figure also during petitioner had a part-time side activity as a handyman which he conducted from his home during this time petitioner was enrolled as a part-time student at herbert h lehman college in the bronx new york in petitioner owned one vehicle and used that vehicle both for his handyman activity and for personal travel petitioner maintained one bank account for his personal_use and also for his handyman activity on a schedule c profit or loss from business attached to his federal_income_tax return petitioner reported total income from his handyman activity of dollar_figure and no income from what petitioner refers to as a real_estate activity on the schedule c petitioner also claimed the following business_expense deductions relating to his handyman and real_estate activities dollar_figure big_number big_number big_number advertising car truck depreciation legal professional rental supplies meals entertainment miscellaneous other bank fees big_number bus cards education internet domain dues cell phone big_number total big_number on audit respondent disallowed for lack of substantiation the above dollar_figure in business_expenses and dollar_figure in tuition expenses that were deducted on petitioner’s federal_income_tax return respondent now concedes that petitioner is entitled to deduct dollar_figure of the claimed dollar_figure tuition expenses subject_to the adjusted_gross_income limitation of sec_222 at the date trial herein petitioner admitted and we so find that in petitioner did not engage in a real_estate business and that the tools with respect to which petitioner claimed depreciation were acquired for personal_use discussion petitioner bears the burden of establishing his entitlement to deduct the claimed business_expenses and tuition expenses in dispute see rule a sec_162 permits deductions for ordinary and necessary business_expenses but taxpayers are required to maintain books records and other substantiating documentation relating to the claimed expenses sec_6001 for courts to allow business_expenses or make estimates of allowable expenses under 39_f2d_540 2d cir there must be some basis for reasonable estimates to be made 245_f2d_559 5th cir there must be sufficient evidence that at least the amount allowed in the estimate was in fact spent or incurred for the stated purpose see also 85_tc_731 2we note that many of the expenses petitioner deducted are not susceptible of estimation under 39_f2d_540 2d cir but rather must be substantiated pursuant to sec_274 such expenses include petitioner’s car and truck meals and entertainment and cell phone expenses for the reasons discussed infra--namely that petitioner has failed to produce any reasonable substantiation for his claimed deductions --this distinction is immaterial petitioner has not produced any books records receipts client invoices canceled checks or other documentation to substantiate credibly any aspect of the expenses in dispute-- their actual cost their estimated cost or their purpose further petitioner did not call any witnesses to corroborate the claimed expenses conclusion we conclude that petitioner is not entitled to any of the claimed business_expense deductions in dispute and that petitioner is entitled to deduct only dollar_figure of the claimed tuition expenses subject_to the adjusted_gross_income limitation of sec_222 decision will be entered under rule 3for example petitioner did not identify the clubs or organizations to which he allegedly paid membership fees for the cell phone he and his children used petitioner provided some monthly at t billing statements for periods in later years but petitioner provided no statements for
